Citation Nr: 0528999	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 1979 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburg, Pennsylvania.

In August 2005, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

A motion to advance this case on the Board's docket was 
granted by the Board on September 12, 2005, for good cause 
shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran maintains that his Hepatitis C was incurred as a 
result of treatment he received in a VA hospital. 
Specifically, the veteran is alleging that surgeries he 
underwent in 1953, 1960, and 1970 in VA hospitals caused him 
to receive blood transfusions, which resulted in his 
incurrence of Hepatitis C.

VCAA Compliance

Initially, the Board must address the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005)), which imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  A review of the claims file reveals that the 
veteran has not been properly notified of the provisions of 
the VCAA.  Therefore, it is apparent that the Board must 
remand this case to ensure that the veteran is properly 
notified of the VCAA and to determine whether all evidence 
needed to consider the claim has been obtained.  

Outstanding Medical Evidence

It is also the Board's opinion that there should be a final 
effort made to secure medical records pertaining to the 
veteran's three back surgeries to ascertain whether or not a 
blood transfusion was performed.  The Board notes that the 
claims file contains VA records from hospitalizations for a 
low lumbar spine fusion in 1953, for a repair of 
pseudoarthrosis in 1954, and for injections and repair of the 
pseudoarthrosis L3-4 and removal of impingement of L2-3 with 
a graft of the left iliac crest in 1970.  However, there is 
no indication in any of those hospital summaries that blood 
transfusion occurred during any of those hospitalizations.  
The veteran testified in August 2005 that he received a blood 
transfusion during all three back surgeries.  The RO made 
five requests for records from the 1970 hospitalization, with 
no indication any response was ever received from the medical 
center.  The VCAA requires that attempts be made to obtain VA 
records unless it is futile.  Without a negative response 
from the VA Medical Center, it is not clear that further 
requests would be futile.

Moreover, the veteran states that after the 1970 
hospitalization from January 28, 1970 to July 30, 1970, he 
was diagnosed with hepatitis, and he went for follow-up 
testing every three months until 1972, as well as additional 
outpatient treatment until 1979 (he cites dates of November 
28, 1976; June 29, 1977; December 28, 1977; June 28, 1977; 
December 27, 1978; and July 12, 1979).  The RO has not 
requested the outpatient treatment records for this time 
period.

Medical Opinion

Finally, it is the Board's opinion a medical opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to indicate whether 
or not the veteran indeed has Hepatitis C, and if so, whether 
or not it likely resulted from any VA medical treatment.  It 
is unclear, first, whether the veteran currently has 
Hepatitis C.  The VA medical evidence documents that lab 
tests conducted in May 2002 revealed a negative HCV and in 
July 2001 revealed a positive HCV.  A comment indicates that 
the July 2001 Hepatitis C antibody was repeated and confirmed 
positive.  However, testing performed in conjunction with an 
April 2003 VA Examination was indeterminate.  Regardless, 
there is at least some evidence indicating a possible 
relationship between the claimed condition and the alleged VA 
treatment.  In a November 2003 letter, the veteran's treating 
physician, Dr. JLL, stated that the veteran had a blood 
transfusion associated with his third back surgery and that 
labs performed on the veteran definitely show he has 
Hepatitis C antibody.  Dr. JLL, however, advised the veteran 
that because he was not caring for him at that time, he had 
no way of knowing exactly when he was infected but the 
history certainly seemed compatible with an infection derived 
from a blood transfusion that was obtained via surgery that 
was conducted at the VA Medical Center.  Although this 
opinion is somewhat inconclusive and speculative, it is 
enough to warrant further development.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  The veteran 
should receive specific notice of any 
information and evidence: (1) that is 
necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) 
that the claimant is expected to provide.  
The veteran should also be requested to 
provide any evidence in the claimant's 
possession that pertains to the claim.  
See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) and Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



2.  Copies of the following VA records 
are needed:
*	From inpatient treatment and back 
surgery in 1953 at the Erie VA 
medical facility; 
*	From 1963 and 1970 inpatient 
treatment and surgery at the VA 
medical center in 
Oakland/Pittsburgh;
*	For all VA outpatient treatment 
records pertaining to treatment for 
hepatitis C from 1970 to the present 
from the VA medical center in 
Oakland/Pittsburgh.   

If any of the above records have been 
retired to a federal records storage 
facility, all necessary follow-up efforts 
must be made to obtain the records, until 
it is clear from the responses received 
that further requests would be futile.

3.  After the above VA medical records 
are obtained, to the extent available, 
the veteran should be afforded the 
appropriate VA examination by an 
infectious diseases specialist.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  

The examiner should render an opinion as 
to whether the veteran has Hepatitis C 
and, if so, discuss the etiology and 
onset date of the condition.  
Specifically, the reviewer is requested 
to provide an opinion as to whether it is 
at least as likely as not that the 
veteran's hepatitis C was caused by VA 
hospital care or medical or surgical 
treatment, including blood transfusions 
(if any) furnished him by the VA.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Michelle L. Kane
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


